Title: To Thomas Jefferson from Granville Sharp Pattison, 24 March 1824
From: Pattison, Granville Sharp
To: Jefferson, Thomas


Sir,
Baltimore
March 24th. 1824
When honoured by the receipt of your letter of the 12th of March, I was confined to bed from a severe indisposition; Altho. still very weak from repeated bloodletting, I cannot think of longer postponing an answer to your queries.On the subject of using preparation in the illustration of anatomical lectures, there are, among teachers, a considerable diversity of opinion. For my own part, I must confess, that I am decidedly opposed to their extensive employment in teaching, what is termed Healthy Anatomy. If the subject can be procured no sound argument can be offered for illustrating the anatomical structure of a part, by the exhibition of a preparation, in preference to a dissection made on the recent Body. Many years ago, wax models and preparation of the different parts of the Body, were employed in the Anatomical School of Florence, nearly to the exclusion of the much more interesting, altho’, less agreeable exhibition of the recent subject. Experience has, however, I understand, now convinced the professors that beautiful as these preparations are, they are ill calculated for making practical Anatomists. The celebrated gallery of wax figures is now considered as a -show better suited for the amusement of the general public than for the instruction of the Medical Students. At Paris, Vienna, and most of the other Medical Schools on the Continent of Europe, wax collections are attached to their Museums, but, so far as my observations goes, they are Kept more for exhibition than for use.The late Dr Wistar of Philadelphia was in the habit of exhibiting to his class wooden models, enlarged two or three hundred-fold. I once heard Dr Physick demonstrate the brain, on one of those immense structures, and am persuaded that had I just commenced the study of anatomy, I would have received most monstrous, and erroneous impressions from the exhibition—impression which it would have cost me much labour to have corrected by the study of Nature herself. A
			 man qualified to teach Anatomy, can never require for the illustration of his views anything except the subject itself. But, altho’ I am hostile to the use of preparations in the teaching of Healthy Anatomy, there is no one, who can value them more than myself, in the illustration of that, most important branch of the Science, which is term Morbid anatomy It is only from the exhibition of those structures, which have passed from a healthy to a diseased state; that the student can acquire that knowledge on which all correct pathological
			 reasoning must rest. A collection of such preparation is therefore of immence value to a Medical school, but, such are not to be purchased.The only preparations to be procured in Europe are Skeletons, preparations of the bones, blood vessels, and wax models. The only things I would recommend you to procure for the Medical Establishment in Virginia would be male, and female skeletons. The cost in London is from 8 to 12 guineas. An enlarged wax model of the ear. This structure is so delicate that it is well in teaching a class to have such a model to show along with the minute parts themselves. Dissections of the petrous portion of the temporal bone to illustrate the anatomy of the organ of hearing. An Optical Eye to explain the phenomena of vision. Injecting syrenges three sizes. with two dozen pipes. The pipes to fit the nossles of all the syrenges. A double sett of instruments for injecting the absorbent vessels. Vascular preparations are useful as maps to illustrate the general course of the blood vessels, but, those which are to be sold are not worth anything and they can easily be prepared by the professor himself. I have now stated to you all that I would consider requisite in commencing a Medical Institution. If your trustees have however plenty of money to expend, it might perhaps give some eclat to an infant Establishment to obtain for it a collection of wax models. of the different parts of the Body. If they are obtained the professor will do well to keep them for show, and to take the recent subject for instruction. I cannot speak positively as to the cost, but judging from the price of particular articles, I should suppose that a collection could not be obtained for less than $8,000The observation which I made upon preparations, may be applied to plates. I never use them in my lectures. Every Medical School ought, however, to have an extensive Medical library, and this should be well stocked with Anatomical engravings. It would however require a considerable number of pages to mention all the Books of this character, which such a library should possess. I am too weak at present to make out such a list, but, if you merely address me a few lines informing me that your trustees would wish to obtain such a one, it will afford me pleasure to send it. I would likewise beg leave to say, that if you do not propose to commence the lectures until after next winter, I shall take pains during the ensuing Session to prepare  for the University of Virginia a collection of Bones.I have the honour to be, Sir, Your obedient Humble st.Granville Sharp Pattison